Downey, J.
This was án action by the appellee against the appellants, to enforce a mechanic’s lien, and there was judgment in the circuit court for the plaintiff, from which the defendants appeal to this court. The errors assigned are, the overruling of a demurrer to the complaint, and the refusal to grant a new trial.
We need only examine the first error assigned. The question involved is this, as stated in the brief of counsel for the appellee: “Will a mechanic’s lien attach for work done and materials furnished in the erection and construction of a pavement in front of,-and abutting upon, a lot and *218building, as in this case?” The statute provides that mechanics and all persons performing labor or furnishing materials for the construction or repair of any building may have a lien. 2 G. & H. 298, sec. 647. We cannot regard the making of a pavement in front of a lot as, in any sense, either the construction or repair of a building, within the meaning of the statute, and must, therefore, hold that the demurrer to the complaint should have been sustained.
y. D. New and A. G. Smith, for appellants.
y. Overmeyer and D. Overmeyer, for appellee.
The'judgment is reversed, with costs, and the cause remanded. . -